Citation Nr: 1011580	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of receiving VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 
1966, and from February 1972 to February 1984.  He died in 
January 1996.  The appellant seeks entitlement to VA death 
benefits as his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision by the RO in San Diego, 
California.  A personal hearing was held before the 
undersigned Veterans Law Judge in January 2010.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1983.

2.  The appellant and the Veteran were legally separated in 
December 1986, and the appellant filed the petition for 
separation.

3.  The Veteran died in January 1996.

4.  The appellant and the Veteran did not live together 
continuously from the time of their marriage until the 
Veteran's death, and the evidence does not show that the 
separation was due to the misconduct of, or procured by, the 
Veteran without the fault of the spouse.

CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO provided the appellant pre-
adjudication notice by letters dated in January and March 
2006.

The statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Court has also held that compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is not required 
if additional evidence could not possibly change the outcome 
of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).

As explained below, the appellant fails to meet the 
definition of "surviving spouse" for the purpose of legal 
entitlement to VA death benefits, and as such, further 
development of the factual evidence by VA would not 
substantiate the appellant's claim.  See 38 C.F.R. § 
3.159(d).  Thus, because the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

Recognition as the Surviving Spouse for Purposes of Receiving 
VA Death Benefits

The appellant has applied for VA death benefits, asserting 
that she is the Veteran's surviving spouse.  She maintains 
that she and the Veteran were still married at the time of 
his death, and that although they were legally separated, 
they never divorced.  She contends that prior to his death, 
they intended to reconcile and cohabitate.  

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Dependency and 
indemnity compensation may be paid to a surviving spouse of a 
veteran who died on or after January 1, 1957, and who was 
married to the veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, 
(2) for one year or more prior to the veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 C.F.R. § 3.54.

A surviving spouse is defined as a person (a) of the opposite 
sex; (b) who was the spouse of the veteran at the time of the 
veteran's death; (c) who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and (d) who has not remarried (or engaged in 
conduct not applicable here).  38 U.S.C.A. § 101(3); see also 
38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

Furthermore, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

Based upon the evidence of record, the Board finds the 
Veteran and the appellant remained legally married at the 
time of his death, but did not live together continuously in 
the years prior to his death.  The record shows that the 
appellant married the Veteran in May 1983.  Court records 
from the state of California reflect that she and the 
appellant were legally separated in December 1986, and that 
the appellant was the party who filed for a legal separation 
from the Veteran.  At her January 2010 Board hearing, she 
testified that she obtained a separation from the Veteran 
because of his drinking and because he wanted to be a long-
haul trucker instead of continuing to work in her business.  
She testified that they did not live together continuously 
from the date of their marriage until his death.  The record 
reflects that she continued to live in California after the 
separation.  

A review of the file reflects that during his lifetime, the 
Veteran was in receipt of VA compensation benefits, including 
additional monies for his wife and three minor children (with 
another woman, T.C.).  In a Declaration of Status of 
Dependents (VA Form 21-686c) received by VA in August 1992, 
the Veteran reported that he was separated from the 
appellant, lived in South Carolina, and had two children.  In 
a September 1995 VA Form 21-686c, the Veteran listed the 
appellant as his wife, said he lived with her, and listed an 
address in South Carolina as his residence.  A review of the 
evidence on file reflects that the Veteran's statement that 
he lived with the appellant in 1993 was a falsehood, and 
appears to have been made for the purpose of obtaining 
additional money from VA.

A review of the file shows that after the legal separation 
from the appellant in 1986, the Veteran lived with and had 
three children with another woman, T.C., in South Carolina.  
The Veteran's death certificate lists T.C. (inaccurately, as 
they were never married) as his surviving spouse, and her 
address and the Veteran's final address were the same.

In sum, the Board finds that the evidence reflects, and the 
appellant confirms, that she did not live continuously with 
the Veteran from the date of their marriage until his death.  
There is no evidence that there was a separation which was 
due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse.  Thus, she does not meet the legal 
requirements of 38 C.F.R. § 3.50(b) for recognition as the 
Veteran's surviving spouse.

As the appellant does not meet the criteria for recognition 
as the Veteran's surviving spouse, she is not entitled to VA 
death benefits for the reasons cited above.

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  However, this appeal involves the application of law 
to undisputed facts in the record; thus, there is no 
reasonable doubt to resolve.  See Sabonis (when there is no 
authority in the law to provide relief, that relief is 
properly denied).  Accordingly, the Board finds that the 
appellant is not entitled to the status of a surviving spouse 
for purposes of receiving VA death benefits.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of receiving VA death benefits is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


